DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Relative positioning and coupling with regard to a wall and/or lamp is considered process steps to be performed not part of the claimed apparatus. While functional limitations can define an apparatus it should be clearly directed to the structure e.g. configured for mounting etc.  The intended scope is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6-8 are rejected under 35 U.S.C. 102(a)1 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bercz et al. (US 3,762,092).
Bercz et al. disclose a fishing lure furnishing, comprising: a fishing lure body 250 having an elongate member 262 extending therefrom (fig. 18), wherein the fishing lure body comprises a first side having a non-planar contoured body surface (defining cavity 254) and opposite thereto a second side having a planar body surface (defining lid 252), wherein the fishing lure body 250 comprises one or more first apertures 264 considered disposed at a bottom (and third aperture at respective top as per claim 7) portion of the fishing lure body; and one or more sets of hooks removably coupled to the fishing lure body; see col. 8, lines 30+, however does not directly depict the hook in the embodiment of fig. 18. Bercz et al. however disclose other embodiments comprising a treble hook considered generally as claimed see fig. 1, etc. wherein a set of hooks comprises a plurality of hook segments coupled to one another, wherein each hook segment is coupled at a first end adjacent one or more coupling mechanisms (looped eyelet) and terminates at a second end in a hemispherical shape.  Regarding the claimed coupling mechanism Bercz et al. discloses a common looped eyelet 150 which is positioned within an aperture/socket of a similar clasp type embodiment of figure 11; see col. 6, lines 14-34.  It would have been obvious to one of ordinary skill in the art to provide a treble hook with portions as claimed as well as a coupling mechanism in an aperture in the embodiment of figure 18 in the invention to Bercz et al. for providing lure components to the clasp structure as a matter of design choice.
Regarding the claimed threshold amount of force – note that the coupling mechanism is disclosed as similarly described in the Specification and thus even though not directly discussed as releasable or within a given range the connection is considered yielding at a threshold amount of force without distinction as claimed.
Regarding claims 7-8, the apparatus of Bercz et al. is considered fully capable of positioning as claimed with respect to the recited wall and/or lamp.

Claims 9, 12, and 14 are rejected under 35 U.S.C. 102(a)1 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hatfield (US 7,735,256).
Hatfield discloses a fishing lure furnishing, comprising: a fishing lure body 150 having an elongate member (fin) extending therefrom, (fig. 2) wherein the fishing lure body comprises opposing first and second sides having symmetric non-planar contoured body surfaces, 
and one or more sets of hooks 140 removably coupled to the fishing lure body, wherein each set of hooks comprises a plurality of hook segments coupled to one another, wherein each hook segment is coupled at a first end 200 adjacent one or more coupling mechanisms 120, 145 disposed within the one or more apertures and terminates at a second end in a hemispherical shape (barbed end), wherein the one or more coupling mechanisms detach from the lure body or one or more sets of hooks when a threshold amount of force is applied to the one or more coupling mechanisms; see abstract.
Regarding the claimed apertures, Hatfield provides for split ring coupling mechanisms 145, 155 connected to the lure body considered inherently disposed within one or more first apertures disposed at a bottom portion of the fishing lure body and one or more second apertures at a top portion (fig. 2).  If this is disagreed with (ie. that split ring portion does not somehow enter the lure body portions) then the alternate position is relied upon: it would have been obvious to one of ordinary skill in the art to embed a split ring connector within a lure body including apertures in the lure body as claimed as a manufacturing design choice.
Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield (US 7,735,256).
Hatfield provides for connected portion of hook 140 however not necessarily with an adhesive or solder connection.  It would have been obvious to one of ordinary skill in the art at the time of the invention to connect hook portions by a common welding/soldering connection as a design choice.  Note also that Hatfield does not directly discuss one or more third apertures in the body however it is considered an obvious design choice to provide apertures in the claimed position for various reasons including for example connection to a fin portion ie. post and hole construction; providing an eye feature, etc.
Claims 2-3, 5, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bercz et al. (US 3,762,092).
Bercz et al. as discussed above provides for connected portion of hook 26 however not necessarily with an adhesive or solder connection.  It would have been obvious to one of ordinary skill in the art at the time of the invention to connect hook portions by a common welding/soldering connection as a design choice (claims 2-3, 16-17). 
Regarding claim 5, Bercz et al. disclose providing couplings within body portion considered within apertures including middle body portion; see figure 1.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include an middle portion aperture for an additional coupling as taught by Bercz et al. 
Regarding claim 15, the middle body portion of Bercz et al. is considered to provide a cavity/aperture 254 with transparent lid 252 with rim 60 which snaps in to the body portion considered structurally similar to a picture frame as claimed; see col. 8, lines 7+.  It would have been obvious to one of ordinary skill in the art to provide a picture and/or frame in the invention to Bercz et al. for display.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note also cited references regarding releasable couplings of Smith, Darling, Hernden; display lures as provided by Cherkas et al.; Hegemier et al. etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/               Primary Examiner, Art Unit 1759